— Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 16, 1977, convicting him of robbery in the second degree, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. No contentions have been raised with respect to the facts. The conviction must be reversed because of the coercive nature of the supplemental charge delivered by the court to the deadlocked jurors (see People v Demery, 60 AD2d 606). Further, the court’s colloquy with juror No. 5 suggested that the court was of the opinion that defendant was guilty. Accordingly, there must be a new trial, as the People, with commendable candor, concede. Suozzi, J. P., O’Connor, Martuscello and Mangano, JJ., concur.